however, was of a contrary opinion, and said he ought not to be charged with interest, for that he was not bound to refund exceeding the value he had received; and independent of that, an executor delivering over the property was liable to creditors for the value, and no more.
NOTE. — Hostler v. Smith, ante, 305, defendant pleaded that the property was delivered over in 1786, to McKinsie and others; and LOCKE, J., decided that such delivery over did not amount to an administration; and the more so as Smith had notice of Hostler's debt.
NOTE. — See McKinsie v. Smith, 6 N.C. 92.